Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/425399 filed on 05/29/19.

Summary of claims

Claims 1-13 are pending.
Claims 1-13 are rejected.

Oath/Declaration

The oath/declaration filed on May 29th, 2019 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shcherbatko et al. (U.S. Patent No. 2016/0254692).

As to claims 1, 2 and 3 the prior art teaches a multi-purpose electrical charging structure comprising: 

a charging housing (see fig 3 element 40) connected to a power supply unit (see fig 1, fig 3 element 170 paragraph 0057-0059 and 0087); 

an insertion type connector disposed in the charging housing and inserted into the insertion type port of the electronic device so that charging is capable of being performed (see fig 1-4 paragraph 0066-0076 and summary); 



and a wireless charging pad (see fig 7 element 50), which is disposed in the charging housing and on which part of the wireless charging port of the electronic device is seated, so that charging is capable of being performed (see fig 7-11 paragraph 0089-0097).

As to claims 4, 8 and 9 the prior art teaches wherein the charging housing comprises: 

a housing body (see fig 3, fig 7 element 40); 

and a power supply port extending from the housing body via a cable or protruding from the housing body and being connected to an external power supply device (see fig 1-3 paragraph 0058-0065).

As to claims 5, 10 and 11, the prior art teaches wherein the insertion type connector has at least one configuration among micro 5pin, universal serial bus (USB) C-type, and lightning 8pin (see fig 1-4 paragraph 0062-0069 and background).

As to claims 6 and 12, the prior art teaches wherein the non-insertion type connector comprises: 

a seating groove, which is concavely formed in the charging housing and into which and on which part of a housing having the non-insertion type portion of the electronic device formed therein is inserted and seated(see fig 3-8 paragraph 0080-0085); 

magnetism coupling members disposed on a bottom surface of the seating groove and allowing the magnetism coupling members of the non-insertion type port of the electronic device to be coupled to one another by magnetism (see fig 3-8 paragraph 0083-0089); 

and contact pins through which, when the magnetism coupling members are coupled to one another by magnetism, a contact terminal of the non-insertion type port of the electronic device is in a contact point with the contact pins in a non-insertion structure (see fig 3-8 paragraph 0086-0091 and background).

As to claims 7 and 13, the prior art teaches wherein the wireless charging pad comprises: 

a seating pad, which is disposed in the charging housing and on which part of the housing having the wireless charging port of the electronic device formed therein is in surface contact with the seating pad (see fig 7-11 paragraph 0090-0096); 



and a transmission coil substrate in which the transmission coil is disposed, which is connected to an interface unit so as to convert operating power into an induced electromotive force (see fig 7-11 paragraph 0097-0103).
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BINH C TAT/Primary Examiner, Art Unit 2851